
	
		II
		111th CONGRESS
		1st Session
		S. 2795
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prevent terrorists and those at war with the United
		  States from receiving the same treatment as United States citizens and to
		  ensure that the trials of those individuals would not bring more harm or reduce
		  national security in the United States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Stopping Criminal Trials for
			 Guantanamo Terrorists Act of 2009.
		2.Fund
			 unavailabilityNo funds may be
			 made available to the Department of Justice from any law shall be used to
			 prosecute a terrorist detained as of April 30, 2009, at Naval Station,
			 Guantanamo Bay, Cuba in a criminal court in the continental United States,
			 Alaska, Hawaii, or the District of Columbia.
		
